Title: From Benjamin Franklin to Alexander Small, 7 December 1780
From: Franklin, Benjamin
To: Small, Alexander


Dear Sir,
Passy, Dec. 7. 1780.
I wrote to you a few Days since, enclosing a Copy of the Translations of your Paper on the Gout. It was Mr. Turgot, who admiring got it translated and Printed, & give away Numbers of them to his Friends and others where I thinks it may do Good. He is a Brother Sufferer in that Distemper. I wish to see a Copy in which you have made Corrections. Send me at least the Corrections, I will send you per next Opportunity for your Amusement a Dialogue I have lately written on the same Subject. Let me know how to direct to you.
I thank you for the Extract from the Berne Memoirs; I shall add them by Way of Note, to your Paper on Hopitals &c.
I am glad to hear that Mrs. Stevenson & Mrs. Hewson are well. Be so good as to forward the enclos’d to them.
My best Respects to our friend. When you write again please to let me know if Mr. Steele is still in England, and send if you can one of his Tracts containing the Manner of Noting the modulation of the Voice in Speaking.
I am ever with sincere Esteem & affection Dear Sir, Your &c
Mr. Small.
